EXHIBIT 10.2

 

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is dated
as of March 27, 2017, by and among THE PRIVATEBANK AND TRUST COMPANY (“Lender”),
BROADWIND ENERGY, INC., a Delaware corporation (“Parent”), BRAD FOOTE GEAR
WORKS, INC., an Illinois corporation (“Brad Foote”), BROADWIND TOWERS, INC., a
Wisconsin corporation (“Towers”), RED WOLF COMPANY, LLC, a North Carolina
limited liability company (“Red Wolf”), BROADWIND SERVICES, LLC, a Delaware
limited liability company (“Services,” and collectively with Parent, Brad Foote,
Towers and Red Wolf, “Borrowers,” and each, a “Borrower”).

WITNESSETH:

WHEREAS, Lender and Borrowers have previously entered into that certain Loan and
Security Agreement, dated October 26, 2016, as amended by that certain First
Amendment to Loan and Security Agreement, dated February 10, 2017 (as amended,
restated, modified or supplemented from time to time, the “Loan Agreement”);

WHEREAS, Borrowers desire to exercise the Accordion in accordance with Section
2.7 of the Loan Agreement; and

WHEREAS, the parties desire to amend the terms of the Loan Agreement as provided
below.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Amendment, and in consideration of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties hereby covenant and agree as
follows:

1.Definitions.  All capitalized terms not otherwise defined herein shall have
the meanings ascribed to such terms in the Loan Agreement.

2.Amendment to Loan Agreement. 

(a)The definition of “Maximum Loan Amount” in Section 1.1 of the Loan Agreement
is hereby deleted in its entirety and replaced with the following:

“Maximum Loan Amount shall mean $25,000,000.”

(b)The definition of “Revolving Loan Availability” in Section 1.1 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:

“Revolving Loan Availability shall mean an amount up to the sum of the following
sublimits:

(i)



85% of the face amount (less maximum discounts, credits and allowances which may
be taken by or granted to Account Debtors in connection therewith in the
ordinary course of Borrowers’ business) of Borrowers’ Eligible Accounts; plus

(ii)



the lesser of (a) 50% of the lower of cost or market value of Borrowers’
Eligible Inventory, (b) 85% of the appraised net orderly liquidation value (as
determined by an appraiser acceptable to Lender) of Borrowers’ Eligible
Inventory, and (c) $12,500,000 (or if Borrowers elect to reduce the Revolving
Loan Commitment pursuant to Section 2.6, 50% of the Reduced Loan Commitment
during the period elected for such reduction); plus

(iii)



the lesser of (a) the sum of (I) 50% of the appraised net orderly liquidation
value (as determined by an appraiser acceptable to Lender) of Borrowers’
Eligible M&E, plus (II) 50% of the fair market value (as determined by an
appraiser acceptable to Lender) of the Mortgaged Property, and (b) an amount
equal to $10,000,000, reduced by $119,047.62 per month commencing on the
one-year anniversary of the Closing Date and continuing each month thereafter;
minus





--------------------------------------------------------------------------------

 



(iv)



$63,000 until such time as Lender receives an executed landlord access
agreement, in form and substance reasonably acceptable to Lender, for the leased
premises located at 300 Wall Street, Abilene, Texas 79603; minus

(v) such reserves as Lender elects, in its Permitted Discretion, determined in
good faith, to establish from time to time, including, without limitation,
reserves with respect to Bank Products Obligations and Hedging Obligations.”

(c)The definition of “Revolving Loan Commitment” in Section 1.1 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:

“Revolving Loan Commitment shall mean an amount equal to $25,000,000, except as
such amount may be reduced in accordance with Section 2.6, or, decreased
following the occurrence and during the continuance of an Event of Default, as
determined by Lender in its sole discretion.”

(d)The following definition is hereby added to Section 1.1 of the Loan
Agreement:

“Reduced Loan Commitment shall mean the amount of the reduced Revolving Loan
Commitment, as reduced by Borrowers in accordance with Borrowers’ election under
Section 2.6, for the period of time elected by Borrowers thereunder.”

(e)Section 2.7 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

“Increased Commitment.

So long as no Event of Default shall have occurred and be continuing, Borrowers
shall have the right from time to time, upon request, after Lender’s receipt of
Parent’s audited fiscal year-end 2016 consolidated financial statements showing
trailing twelve-month EBITDA exceeding $7,000,000, to increase the Revolving
Loan Commitment by an aggregate amount not to exceed $5,000,000 (any such
increases, collectively referred to as the “Accordion”), up to a maximum
Revolving Loan Commitment of $25,000,000.  Notwithstanding the foregoing,
nothing contained herein shall be construed as a commitment by Lender to lend,
syndicate, arrange or otherwise provide such additional commitments or loans.”

3.Representations and Warranties.  Borrowers represent and warrant as follows:
(a) the execution and delivery of and the performance under this Amendment is
within Borrowers’ power and authority, has been duly authorized by all requisite
action and is not in contravention of any law, any other agreement made by
Borrowers or by which Borrowers’ assets are bound, except for conflicts with
agreements, contracts or other documents which would not reasonably be expected
to have a Material Adverse Effect; (b) this Amendment (and the Loan Agreement in
its entirety) constitute the legal, valid and binding obligations of Borrowers
and are enforceable against Borrowers in accordance with their terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal laws from time to time in effect which
affect the enforcement of creditors’ rights in general and the availability of
equitable remedies; (c) the representations and warranties of Borrowers set
forth in the Loan Documents are true and correct as of the date hereof (except
for representations and warranties that expressly relate to an earlier date
which are true and correct as of such earlier date); (d) there exists no Event
of Default, and no event has occurred and is continuing which, with the lapse of
time or the giving of notice, or both, would constitute an Event of Default; and
(e) Borrowers have no defenses to the enforcement of the Loan Agreement or the
other Loan Documents.

4.Closing Fee and Costs.  On or before the date hereof, Borrower shall have paid
(a) Lender’s costs and expenses, including, but not limited to, reasonable
attorney’s fees, in connection with the preparation, negotiation, delivery and
execution of this Amendment and any other documents and instruments necessary to
effectuate this Amendment and (b) $25,000 as additional closing fees.

5.Reaffirmation.  Except as expressly modified or amended by this Amendment,
Borrowers reaffirm and reconfirm each and all of the warranties,
representations, covenants and agreements of Borrowers under all Loan Documents
to which Borrowers are party.

6.Release by Borrowers.  Borrowers hereby release Lender from any and all causes
of action or claims, whether known or unknown, which Borrowers may have as of
the date hereof for any asserted loss or



--------------------------------------------------------------------------------

 



damages to Borrowers claimed to be caused by, or arising from, any act or
omission to act on the part of Lender, its shareholders, directors, officers,
employees agents or representatives with respect to the Loan Documents.

7.References.  All references to the Loan Agreement in any future correspondence
or notice shall be deemed to refer to the Loan Agreement as modified by this
Amendment.

8.Ratification.  Subject to the exceptions stated in paragraph 5 herein, except
as expressly modified or amended by this Amendment, all of the terms, covenants
and conditions of the Loan Agreement are hereby ratified and confirmed. 

9.Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of Illinois, without regard to principles
of conflicts of laws. 

10.Counterparts.  This Amendment may be signed in any number of counterparts,
each of which shall be deemed to be an original, with the same effect as if the
signatures thereto and hereto were on the same instrument.  Delivery of this
Amendment by facsimile, pdf, or .tif signature by any party shall represent a
valid and binding execution and delivery of this Amendment by such party.

11.JURISDICTION; VENUE.  THE PARTIES HERETO IRREVOCABLY AGREE THAT ALL ACTIONS
OR PROCEEDINGS IN ANY WAY, MANNER OR RESPECT, ARISING OUT OF OR FROM OR RELATED
TO THIS AMENDMENT, SHALL BE LITIGATED ONLY IN COURTS HAVING SITUS WITHIN
CHICAGO, ILLINOIS.  EACH PARTY HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION
OF ANY LOCAL, STATE OR FEDERAL COURT LOCATED THEREIN AND WAIVES ANY RIGHT SUCH
PARTY MAY HAVE TO TRANSFER THE VENUE OF ANY SUCH LITIGATION.

12.WAIVER OF JURY TRIAL.  EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT,
OR THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT.  EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

[Remainder of page intentionally left blank.]







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.

 

BORROWERS: 

BROADWIND ENERGY, INC.

By: /s/ David Fell

Name:  David Fell

Title:    Secretary

 

BRAD FOOTE GEAR WORKS, INC.

By: /s/ David Fell

Name:  David Fell

Title:    Secretary

 



BROADWIND TOWERS, INC. 

By: /s/ David Fell

Name:  David Fell

Title:    Secretary

 



BROADWIND SERVICES, LLC

By: /s/ David Fell

Name:  David Fell

Title:    Secretary

 

 

RED WOLF COMPANY, LLC

By: /s/ David Fell

Name:  David Fell

Title:    Secretary



LENDER:

 

THE PRIVATEBANK AND TRUST COMPANY

By: /s/ Tom Hunt

Name:  Tom Hunt

Title:    Managing Director

 

 

 



--------------------------------------------------------------------------------